DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2012/0227260) hereinafter known as Motomura , and further in view of Beyne et al. (US 6,121,622) hereinafter known as Beyne.
With regards to claim 1, Motomura discloses a radiation detector (Abstract), comprising: 
a detection element ([0042]; Fig. 2 and 10; 211, 212 214, 215 216 and 218) including a substrate (insulating member 211) having a first surface 211A and a  second surface 211B on the opposite side with respect to the first surface 211a, a first electrode ([0042]; electrode pattern 213 that includes convex portions 214) arranged on the first surface 211A, a second electrode (Fig. 10; 212) adjacent to the first electrode 214 in a first direction, a third electrode adjacent to the first electrode in a second direction intersecting the first direction, a fourth electrode adjacent to the third electrode in the first direction and adjacent to the second electrode in the  second direction and a fifth electrode (Fig. 10; 215; strip cathode) arranged on the first surface of the substrate 211A and arranged between the first electrode 214 and the second electrode 216, between the first electrode and the third electrode, between the second electrode and the fourth electrode, and between the third electrode and the fourth electrode (Fig. 2 of the reference shows a 4 x 2 arrangement, which is an enlarged perspective view [0030],  and further shows that all the electrode patterns and convex portions have a label of  213 and 214, respectively.  It would have been obvious to one with ordinary skill within the art would be motivated to create an arrangement, configuration and designation as claimed based on design considerations and performance of the device. The 4 x2 matrix arrangement of Fig. 2 can be envisioned as an enlarged perspective view of Applicants Drawing Fig. 1-2);
a wiring layer (Fig. 10; electrode layer 218) arranged on the second surface side 211B and including a first wiring connected to the first electrode 214, a second wiring connected to the second electrode, a third wiring connected to the third electrode, and a fourth wiring connected to the fourth electrode (All the second, third, and fourth wiring follows the same as the first electrode and first wiring.).
Motomura discloses a current detecting circuit [0041] and further teaches that the input position of the radiation in the pixel radiation detector can be specified by detecting the position of the charged convex portions 214, that is, the charged position of the pixel electrode with a electric charge detecting circuit [0057].
Motomura does not specifically disclose a circuit element arranged opposite to the wiring layer in the normal direction of the substrate and connected to the first wiring, the second wiring, the third wiring, and the fourth wiring.
In the same field of endeavor, Beyne discloses a particle detector or imaging used for accurate recording of medical (2-D) X-ray images (Abstract). The reference teaches of electronic circuitry 11-14 connected to anodes 18 (also 16 are planar cathodes, The Examiner considered 16 and 18 as a wiring layer.). The electronic circuitry includes an electronic measuring device with a readout switching means, e.g. a storage capacitor 14 connected between each anode 18. The reference goes on to teach that the electronic circuitry can record the number or magnitude of the electron avalanches striking an anode 18 (col. 5; lines 26-42).
In view of Beyne, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Motomura’s detector with electronic circuitry (circuit element) arranged opposite and connected to the anodes (wiring layer) The motivation is to gain electronic circuitry that can directly readout and record the number or magnitude of electrons avalanches striking the anodes.

With regards to claim 2, Motomura, in view of Beyne, discloses the radiation detection device according to claim 1, wherein the first electrode, the second electrode, the third electrode, and the fourth electrode have a portion penetrating from the first surface to the second surface (Motomura; Fig. 10; 214).

With regards to claim 3, Motomura, in view of Beyne, discloses the radiation detection device according to claim 2, wherein the fifth electrode (Motomura; 212) surrounds the first electrode (Motomura; 214), the second (Motomura; electrode 216), the third electrode and the fourth electrode (Motomura; [0054]; Fig. 2 shows 212 around all electrodes), and the fifth electrode 212 includes a first opening (Motomura; [0042]; 212A) around the first electrode, a second opening around the second electrode, a third opening around the third electrode, and a fourth opening around the fourth electrode.

With regards to claim 4, Motomura, in view of Beyne, discloses the radiation detection device according to claim 3, wherein the first opening, the second opening, the third opening and the fourth opening have a circular shape. (Motomura; [0042])

With regards to claim 5, Motomura, in view of Beyne, discloses the radiation detection device according to claim 1, further comprising: 
 a second detection element (Beyne; electronic circuitry located in or on a semiconductor substrate; Fig. 3; 10) arranged apart from the detection element (see the rejection of claim 1).
With regards to claim 6, Motomura, in view of Beyne, discloses the radiation detection device according to claim 5, wherein the fifth electrode of the detection element (Motomura; 212) and the second detection element (Beyne; electronic circuitry located in or on a semiconductor substrate; Fig. 3; 10) are electrically connected by a mounted electrode (Beyne; col. 9; lines 51-54).

With regards to claim 7, Motomura, in view of Beyne, discloses the radiation detection device according to claim 1, wherein the fifth electrode (Motomura; 212) has a portion (Fig. 2; 212, 212A) penetrating from the first surface to the second surface (Motomura; 212).

With regards to claim 8, Motomura, in view of Beyne, discloses the radiation detection device according to claim 1, further comprising: 
an external connection terminal arranged on the wiring layer (Beyne; col. 12; lines 10-18; connector 100 may be provided with standardized connection means 110; Fig. 8; 110); and 
a wiring board (Beyne; Fig. 8; 100) connected to the external connection terminal (Beyne; 110).

With regards to claim 9, Motomura, in view of Beyne, discloses the 61radiation detection device according to claim 8, the thickness of the external connection terminal (Beyne; 110) is greater than the thickness of the circuit element (Beyne; 10).

With regards to claim 16, Motomura, in view of Beyne, discloses the radiation detection device according to claim 9, wherein the external connection terminal is arranged outside of the circuit element. (Beyne; 110)

With regards to claim 17, Motomura, in view of Beyne, does not specifically disclose the radiation detection device according to claim 16, further comprising a second external connection terminal arranged on the circuit element and having a portion connected to the wiring layer. However, Beyne teaches that the processing and communication area 61 may have connections to voltage supplies (col. 10; lines 59-64). It would have been obvious to one with ordinary skill within the art to utilize a second external connection terminal for the purpose of gaining the capability of connecting various voltage supplies for the operation of the device.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beyne et al. (US 6,121,622) hereinafter known as Beyne.
With regards to claim 12, Beyne discloses a particle detector or imager which may be used for accurate recording of medical (2-D) X-ray images 3, comprising;
a detection element (Fig. 3) including two or more electrodes (anodic pixel electrode 18) detecting an electric charge generated by an interaction between radiation and a material (col. 5; lines 48-51), the two or more electrodes being arranged separately on the same plane in a first direction and in a second direction intersecting the first direction (Fig. 3-4);
a wiring layer 10 having wiring individually connected to each of the two or more electrodes 18, and
a connection pad (bonding pad 63) arranged in the same plane on the wiring layer and being individually connected to the wiring (col. 10; lines 45-54); and
a circuit element arranged opposite to the connection pad and being connected to the connection pad (col. 11; lines 5-8).

With regards to claim 13, Beyne discloses the radiation detection device according to claim 12, wherein the material is a gas. (col. 4; lines 36-48)

With regards to claim 14, Beyne discloses the radiation detection device according to claim 12, further comprising: 
an external connection terminal (Fig. 8; 110) arranged on the wiring layer; and
a wiring board 91 connected to the external connection terminal 110.

With regards to claim 15, Beyne discloses the radiation detection device according to claim 14, wherein the thickness of the external connection terminal 110 is greater than the thickness of the circuit element 10.

Allowable Subject Matter
Claims 10-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, the radiation detection device according to claim 9, wherein the fifth electrode has a portion penetrating from the first surface to the second surface and connected to the external connection terminal via a fifth wiring being provided in the wiring layer.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the radiation detection device according to claim 1, further comprising a wiring board arranged opposite to the circuit element; and an external connection terminal arranged between the circuit element and the wiring board.
With regards to claim 18, the prior art of record fails to disclose or reasonably suggest, the radiation detection device according to claim 1, wherein the circuit element includes an input section having an input terminal, a pre-amplifier, and an AC coupling circuit arranged between the input terminal and  the pre-ampilifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beyne et al. (US 6,362,484)
McGregor et al. (US 2012/0217406)
Fukuda et al. (US 2012/0018642)
Yamagishi, Shuji (JP 2005055372)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884